DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/5/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn.  

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 12 is a new claim while the past claim 12 has not been cancelled.  The numbering of claims should reflect either a cancelled claim with an addition of three other claims or claim 12 should be amended to cancel the old claim 12 language and include the new claim 12 language.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of copending Application No. 17/243951 (hereinafter referred to as US PGPUB 2021/0250457) in view of Kaneko (US Pub 2018/0257895) and Hwang (US Pub 2003/0206762). 

Re claim 1: Claim 9 of the copending application performs the majority of the claims except for the features of an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content, wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other, and the first tray is substantially flush with the casing.
However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).    
Kaneko teaches an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content (e.g. the display on the MFP is considered a touch panel, which is taught in ¶ [166].  The touch panel is considered as a means to show a start button to initiate a reading start setting, which is considered as a reading setting content, which is taught in ¶ [268]-[270].  In addition, the display of the read data can be considered as content of the reading setting being selected, which is taught in ¶ [230].),

[0166] An operation unit touched by the user, such as the operation key 122 and a touch panel attached to the display screen 93, the display screen 93 serving as a display unit seen by the user at the time of use of the apparatus, and the discharge opening 92 can be exposed/stored by one operation by opening/closing the discharge tray 2, and thus the apparatus is readily prepared/stored. In this embodiment, the operation key 122 is provided as a push-type power button in the apparatus main body. To further improve the user convenience, ON/OFF of the power of the apparatus main body may be switched by detecting the opening/closing operation of the discharge tray 2.

[0230] This makes it possible to display, for example, a read image in actual size on the display screen 93, and a finishing state can be readily confirmed, thereby improving the user convenience.

[0268] In step S201, upon the pressing of a start button (not shown) provided in the operation unit 83 of the image reading apparatus A, a job starts.

[0269] In step S202, a table for dividing types of sheets into type 1 and type 2 in accordance with the angle of the discharge tray 2 is prepared in advance, and the type of sheet set by the user in the current job is compared with the table, thereby determining the type of sheet of the current job.

[0270] In step S203, it is determined whether the state of the tray support portion opening/closing monitoring sensor 133 matches the type of sheet calculated in step S202. If “YES” is determined, the process advances to step S208 to start a reading operation. If “NO” is determined, the process advances to step S204.

the first tray is substantially flush with the casing (e.g. as seen above, the first tray can be substantially flush with the casing when in an open and discharging state, which is seen in figure 23b above.  Figures 23a and 23b are described in ¶ [308] and [309] above.).
	Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content, the first tray is substantially flush with the casing, incorporated in the device of copending`	 application, in order to adjust the angle of the discharge tray, which reduce the overall size of the device (as stated in Kaneko ¶ [11] and [12]).  
	However, the combination above fails to specifically teach the features of wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other.

However, this is well known in the art as evidenced by Hwang.  Similar to the primary reference, Hwang discloses a tray that is flush with another tray (same field of endeavor or reasonably pertinent to the problem).    
Hwang teaches wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other (e.g. the invention teaches where the first and second tray can lay substantially flush with each other, which is shown in figure 5 and taught in ¶ [19].).

[0019] As best shown in FIGS. 4 and 5, the tray 13 includes a flat body portion 21 having short sidewalls 24 and 25 for aiding in positioning the print media (not shown) during printer 10 operation. A tray extension 23, pivotally attached to the upper surface of the tray body 21, enables the tray 13 to support print media having a variety of lengths. An arcuate cutout 31 in the extension 23 aids the user in adding to, or removing print media from, the tray 13. Attaching means, such as a hinge pin 28 extending through an opening 27 formed in the tray sidewall 24, fix the tray 13 to a side surface 19 of the front wall 12 to enable rotatable movement of the tray 13.

    PNG
    media_image1.png
    430
    434
    media_image1.png
    Greyscale


Therefore, in view of Hwang, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other, incorporated in the device of the copending application, as modified by Kaneko, in order to have a media tray with contains a second tray that lays flush with the first tray, which reduces the overall printer’s footprint when folded up during non-operational periods (as stated in Hwang ¶ [05]).   
This is a provisional non-statutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/243951 (hereinafter referred to as US PGPUB 2021/0250457) in view of Kaneko (US Pub 2018/0257895) and Hwang (US Pub 2003/0206762). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11019231 in view of Kaneko (US Pub 2018/0257895) and Hwang (US Pub 2003/0206762). 

Re claim 1: Claim 13 of the U.S. Patent performs the majority of the claims except for the features of an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content, wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other, and the first tray is substantially flush with the casing.
However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).    
Kaneko teaches an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content (e.g. the display on the MFP is considered a touch panel, which is taught in ¶ [166].  The touch panel is considered as a means to show a start button to initiate a reading start setting, which is considered as a reading setting content, which is taught in ¶ [268]-[270].  In addition, the display of the read data can be considered as content of the reading setting being selected, which is taught in ¶ [230].),

[0166] An operation unit touched by the user, such as the operation key 122 and a touch panel attached to the display screen 93, the display screen 93 serving as a display unit seen by the user at the time of use of the apparatus, and the discharge opening 92 can be exposed/stored by one operation by opening/closing the discharge tray 2, and thus the apparatus is readily prepared/stored. In this embodiment, the operation key 122 is provided as a push-type power button in the apparatus main body. To further improve the user convenience, ON/OFF of the power of the apparatus main body may be switched by detecting the opening/closing operation of the discharge tray 2.

[0230] This makes it possible to display, for example, a read image in actual size on the display screen 93, and a finishing state can be readily confirmed, thereby improving the user convenience.

[0268] In step S201, upon the pressing of a start button (not shown) provided in the operation unit 83 of the image reading apparatus A, a job starts.

[0269] In step S202, a table for dividing types of sheets into type 1 and type 2 in accordance with the angle of the discharge tray 2 is prepared in advance, and the type of sheet set by the user in the current job is compared with the table, thereby determining the type of sheet of the current job.

[0270] In step S203, it is determined whether the state of the tray support portion opening/closing monitoring sensor 133 matches the type of sheet calculated in step S202. If “YES” is determined, the process advances to step S208 to start a reading operation. If “NO” is determined, the process advances to step S204.

the first tray is substantially flush with the casing (e.g. as seen above, the first tray can be substantially flush with the casing when in an open and discharging state, which is seen in figure 23b above.  Figures 23a and 23b are described in ¶ [308] and [309] above.).
	Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an operation panel that is provided on the casing and displays content related to apparatus operation including a reading setting content, the first tray is substantially flush with the casing, incorporated in the device of U.S. Patent, in order to adjust the angle of the discharge tray, which reduce the overall size of the device (as stated in Kaneko ¶ [11] and [12]).  
	However, the combination above fails to specifically teach the features of wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other.

However, this is well known in the art as evidenced by Hwang.  Similar to the primary reference, Hwang discloses a tray that is flush with another tray (same field of endeavor or reasonably pertinent to the problem).    
Hwang teaches wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other (e.g. the invention teaches where the first and second tray can lay substantially flush with each other, which is shown in figure 5 and taught in ¶ [19].).

[0019] As best shown in FIGS. 4 and 5, the tray 13 includes a flat body portion 21 having short sidewalls 24 and 25 for aiding in positioning the print media (not shown) during printer 10 operation. A tray extension 23, pivotally attached to the upper surface of the tray body 21, enables the tray 13 to support print media having a variety of lengths. An arcuate cutout 31 in the extension 23 aids the user in adding to, or removing print media from, the tray 13. Attaching means, such as a hinge pin 28 extending through an opening 27 formed in the tray sidewall 24, fix the tray 13 to a side surface 19 of the front wall 12 to enable rotatable movement of the tray 13.

    PNG
    media_image1.png
    430
    434
    media_image1.png
    Greyscale


Therefore, in view of Hwang, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first angle is set so that a medium receiving surface of the first tray and a medium receiving surface of the second tray are substantially flush with each other, incorporated in the device of the U.S. Patent, as modified by Kaneko, in order to have a media tray with contains a second tray that lays flush with the first tray, which reduces the overall printer’s footprint when folded up during non-operational periods (as stated in Hwang ¶ [05]).   


Claim 6 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of copending Application associated with US PGPUB 2021/0250457 in view of Kaneko (US Pub 2018/0257895). 

Re claim 6: The claim 9 of the copending application does not disclose the features of wherein the discharge tray is configured to switch between the first posture and the second posture by pivoting of the second tray with respect to the first tray, and the discharge tray is provided with a locking portion that locks the discharge tray in one or both of the first posture and the second posture.

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches wherein the discharge tray is configured to switch between the first posture and the second posture by pivoting of the second tray with respect to the first tray (e.g. the first tray can pivot the second tray with respect to the first tray using the pivot point (102), which is illustrated in figure 23a or 23b and explained in ¶ [130] above.), and 
the discharge tray is provided with a locking portion that locks the discharge tray in one or both of the first posture and the second posture (e.g. a lock is used to lock the discharge tray interior and the discharge tray in a flat position where sheets can be fed onto the discharge tray.  This is considered as a first posture, which is explained in ¶ [399] and [400] and illustrated in figures 61-63.).  


    PNG
    media_image2.png
    430
    441
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    301
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    324
    411
    media_image4.png
    Greyscale


[0399] The discharge tray 1100 is formed by the discharge tray interior 1101 and a discharge tray exterior 1102. The discharge tray interior 1101 forms a stacking surface on which a conveyance medium S discharged via a discharge opening 92 is stacked. The discharge tray exterior 1102 forms an outer surface when a discharge tray 2 is in a stored state. The discharge tray interior 1101 and the discharge tray exterior 1102 are formed in almost equal sizes when viewed from a direction perpendicular to the stacking surface, and axially supported by a pivot support portion 1103 on the upstream side in a conveyance direction to be pivotable. Furthermore, a discharge tray interior biasing member 1104 that biases the downstream end of the discharge tray interior 1101 in a direction to separate it from the discharge tray exterior 1102 is provided between the discharge tray interior 1101 and the discharge tray exterior 1102. In addition, a discharge tray interior lock member 1105 is provided on the end face of the discharge tray exterior 1102 in a sheet width direction. The discharge tray interior lock member 1105 can slide almost in parallel to the conveyance direction, and a lock biasing member 1106 always biases the discharge tray interior lock member 1105 in a lock direction (the left direction in FIG. 62). 
[0400] In a state in which the discharge tray interior 1101 is locked by the discharge tray interior lock member 1105, that is, a state in which an engaging portion 1101a provided in the end portion of the discharge tray interior 1101 in the width direction engages with the discharge tray interior lock member 1105, the pivot of the discharge tray interior 1101 by the discharge tray interior biasing member 1104 is regulated, and the discharge tray interior 1101 is held in a positional relationship in which it is almost parallel to the discharge tray exterior 1102. 

Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the discharge tray is configured to switch between the first posture and the second posture by pivoting of the second tray with respect to the first tray, and the discharge tray is provided with a locking portion that locks the discharge tray in one or both of the first posture and the second posture, incorporated in the device of copending application, in order to utilize a lock to hold a discharge tray at a certain arrangement, which provides the best alignment position and improves the convenience of using the device (as stated in Kaneko ¶ [406] and [407]).  
This is a provisional non-statutory double patenting rejection.

Claim 4 and 5 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of copending Application No. US PGPUB 2021/0250457 in view of Kaneko (US Pub 2018/0257895) and Bartman (US Pub 2007/0077110). 

Re claim 4: Claim 9 of the copending application does not disclose the features of the medium discharging apparatus according to claim 3, wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft.

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction (e.g. as seen above in figure 66a, the second tray (2620) slides inside the first tray in a direction where the sheet is discharge and in the opposite direction, which is explained in ¶ [415] above and [356].), 

[0356] FIG. 44 shows a state in which the tray support portion 731 also serves as an extension tray. The tray support portion 731 can also serve as an extension tray by sliding to a position where the tray support portion 731 protrudes from the first discharge tray 2a to the downstream side in the conveyance direction. FIG. 45 is a view showing the discharge tray 2 when viewed from the direction of the arrow B. As shown in FIG. 45, when the tray support portion 731 moves to a position where it protrudes from the first discharge tray 2a, the butting surfaces 731a of the tray support portion 731 mesh with the abutting portions 732a of the first discharge tray 2a. The first discharge tray 2a is also provided with the butting surfaces 731a at a position where the tray support portion 731 is stored and a position where the tray support portion 731 is extended to the downstream side in the conveyance direction. This can reliably determine the position of the tray support portion 731, thereby stably adjusting the angle. In addition, the discharge aligning property of the conveyance medium S of a small size such as a business card or check can be improved. Furthermore, since it is unnecessary to provide the second discharge tray 2b and the extension tray 301, it is possible to reduce the number of components. If a sheet of a large size that cannot be received only by the first discharge tray 2a is discharged, the tray support portion is used as an extension tray without adjusting the angle of the discharge tray 2.

the first tray includes a guide rail that guides the sliding shaft (e.g. the first tray contains a rail to guide the extension tray, which is taught in ¶ [356] above.).

Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft, incorporated in the device of copending application, in order to utilize a guide to allow for tray movement in a certain arrangement, which improves the convenience of using the device by accommodating various medium sizes for discharge (as stated in Kaneko ¶ [356]).

However, the combination above fails to specifically teach the features of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle.  
However, this is well known in the art as evidenced by Bartman.  Similar to the primary reference, Bartman discloses a second output tray connected to a first output tray (same field of endeavor or reasonably pertinent to the problem).    
Bartman teaches the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses a tray with a second output tray portion, which is taught in ¶ [22] and [23].  The hinge can be used to have a second tray at a first position with the first tray and at a smaller angle based on the adjustment of the second tray with the first tray, which is taught in ¶ [24]-[26].).

[0022] Embodiments herein comprise a printing/copying media output device or terminal that includes a single media output tray that can be used both as a flat tray and a basket tray. As shown in FIGS. 1 and 2, the media output tray 109 has a first portion 115 that connects to the media output device 105 such as a printer, print engine, copier, image output terminal, etc. at point 121. The media 123, such as paper, transparencies, card stock, photosensitive material, etc. is shown in the media tray after being output by the media output device 105. 
[0023] The media output tray 109 has a second portion 117 connected to the opposite end of the first portion 115 from the media output device 105, and a hinge 111 between the first portion 115 and the second portion 117. The hinge 111 connects the first portion 115 to the second portion 117. By folding the tray at the hinge 111, the same single media output tray 109 can be converted from a flat tray (FIG. 1) to a basket tray (FIG. 2). 

[0024] In some embodiments herein, the hinge 111 is positioned at an approximate midpoint of the output tray 109 and the first portion 115 is approximately the same size as the second portion 117. In other embodiments, the first portion 115 and the second portion 117 can be different sizes and the hinge 111 can be non-centered, so long as the media output tray 109 can fold to form a basket that will hold the media and prevent the media from falling out of the basket. 
[0025] The hinge 111 maintains a relative position between the first portion 115 and the second portion 117. When the relative position between the first portion 115 and the second portion 117 is a "first tray position", the first portion 115 and the second portion 117 form a flat output tray 109, as shown in FIGS. 1 and 3. Thus, in the first tray position, the first portion 115 lies in the same approximate plane as the second portion 117 and the angle between the first portion 115 and the second portion 117 is greater than approximately 175 degrees, can be between 175 and 185 degrees, and can be 180 degrees, for example as shown in FIG. 3. 
[0026] When the relative position between the first portion 115 and the second portion 117 is in a "second tray position," the first portion 115 and the second portion 117 form a basket tray, as shown in FIGS. 2 and 4. Thus, when the relative position between the first portion 115 and the second portion 117 is the second tray position, the first portion 115 does not lie in the same approximate plane as the second portion 117 and an angle between the first portion 115 and the second portion 117 is less than approximately 90 (although it could be somewhat greater than 90 degrees), can be less than 60 degrees, and can be even smaller than 30 degrees. Indeed, the angle between the first portion 115 and the second portion 117 can be very small as shown in FIG. 6. The angle between the first portion 115 and the second portion 117 should be steep enough to prevent media 123 from falling from the media output tray 109 and steep enough to allow the media output tray 109 to minimize the space occupied by the media output tray 109. 

    PNG
    media_image5.png
    188
    294
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    207
    255
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    121
    305
    media_image7.png
    Greyscale


Therefore, in view of Bartman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, incorporated in the device of copending application, as modified by Kaneko, in order to provide a convenient manner to adjust the arrangement of the tray, which increases the flexibility of use of the MFP output tray (as stated in Bartman ¶ [30]).  
This is a provisional non-statutory double patenting rejection.

Re claim 5: The claim 9 of the copending application does not disclose the features of wherein the guide rail includes a recess that holds the sliding shaft in one or both of the first position and the second position.
	
However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches the medium discharging apparatus according to claim 4, wherein 
the guide rail includes a recess that holds the sliding shaft in one or both of the first position and the second position (e.g. the guide can hold the extension tray in the first position to slide within and out of first tray, which is taught in ¶ [356] above.).  

Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the guide rail includes a recess that holds the sliding shaft in one or both of the first position and the second position, incorporated in the device of copending application, in order to utilize a guide to allow for tray movement in a certain arrangement, which improves the convenience of using the device by accommodating various medium sizes for discharge (as stated in Kaneko ¶ [356]).
This is a provisional nonstatutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. US PGPUB 2021/0250457 in view of Kagami (US Pub 2005/0052518).

Re claim 7: The clam 9 of the copending application does not disclose the features of wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray.  

However, this is well known in the art as evidenced by Kagami.  Similar to the primary reference, Kagami discloses multiple portions for output trays to discharge sheets (same field of endeavor or reasonably pertinent to the problem).    

Kagami discloses wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray (e.g. the printer contains a first, second and third discharge trays, which is illustrated in figure 1 and explained in ¶ [43].  The third tray is stored with respect to the second tray, which is illustrated in figures 3, 4 and explained in ¶ [48].  The third tray can be pulled from the first and second trays using the handgrip explained in ¶ [65].).

[0043] In FIGS. 1 to 4, the reference numeral 1 designates a first sheet discharge tray (first member), the reference numeral 2 designates a second sheet discharge tray (second member), the reference numeral 3 designates a third sheet discharge tray (third member), the reference numeral 4 designates a front cover as the cover member, the reference numeral 5 designates a lower case, the reference numeral 6 designates an upper case, the reference numeral 7 designates a sheet feed cover, the reference numeral 8 designates an access cover, the reference numeral 9 designates a decorated cover, the reference numeral 10 designates an access window, the reference numeral 11 designates a power key (power switch button), the reference numeral 12 designates a reset key (reset button), the reference numeral 16 designates LED (light-emission element), the reference numeral 26 designates a camera direct connector, and the reference numeral 56 designates a opening portion of the exterior of the apparatus which is opened and closed by the cover member 4. The recording apparatus of the embodiment includes the lower and upper cases 5 and 6 which form the exterior of the apparatus, an access cover unit which is formed by incorporating the decorated cover 9 and the access window 10 into the access cover 8, the front cover 4 which is of the cover member rotatably retained by and fixed to the lower case 5, the sheet feed cover 7 which covers an automatic sheet feeder (not shown), and a printer unit which is accommodated within the exterior of the apparatus formed by these exterior members. 

[0048] FIG. 5 is the schematic perspective view showing the recording apparatus according to the first embodiment of the invention (in the state of FIG. 3) when viewed from a bottom surface side, FIG. 6 is the schematic perspective view showing the lower case of the recording apparatus of FIG. 5 when viewed from the bottom surface side, FIG. 7 is the schematic perspective view showing a left tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from a top side, FIG. 8 is the schematic perspective view showing a right tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from the top side, FIG. 9 is the schematic perspective view showing the cover member (front cover) of the recording apparatus according to the first embodiment of the invention when viewed from a backside. 

[0065] When the sheet discharge tray unit 55 is accommodated in the tray accommodation unit 5a, the sheet discharge tray unit 55 is retained with no rattle in the tray accommodation unit 5a in such a manner that the convex portions (protrusions) 5d formed in top faces 5b on the both sides of the tray accommodation unit 5a engage the concave portions 1i and 1j of the guide protrusions 1a and 1b of the first sheet discharge tray 1. The third sheet discharge tray 3 is accommodated inside the closed front cover 4 while vertically standing between the front cover 4 and the opening portion 56, or between the front cover 4 and the later-mentioned discharge roller 42. When the operator performs the recording (printing), the operator puts operator's hand on or places operator's finger on a grip portion 4e formed by a wide opening of the front cover 4 to pull and rotate the front cover 4. As the front cover 4 is rotated, the third sheet discharge tray 3 is slowly rotated by the deadweight at the same time, and then the handgrip portion 3e of the third sheet discharge tray 3 is exposed as shown in FIG. 4. The handgrip portion 3e of the third sheet discharge tray 3 is pulled by placing operator's finger on the handgrip portion 3e.

Therefore, in view of Kagami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray, incorporated in the device of copending application, in order to have multiple output trays accommodated in the MFP, which provides the advantage of having a minimal sized printer and improved MFP performance (as stated in Kagami ¶ [14].).  
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. US PGPUB 2021/0250457 in view of Washino (US Pub 2015/0042035).

Re claim 9: The claim 9 of the copending application does not disclose the features of the medium discharging apparatus according to claim 7, wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray.  
However, this is well known in the art as evidenced by Washino.  Similar to the primary reference, Washino discloses multiple trays with some trays stored within another (same field of endeavor or reasonably pertinent to the problem).    
Washino teaches wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray (e.g. the invention discloses a third tray that supports a fourth tray under or below the fourth tray.  The fourth tray can be pulled out or pushed into the third tray, which is taught in ¶ [41].).

[0041] As depicted in FIGS. 6 and 7, the discharge tray 21 is provided with a first tray 81, a second tray 82, a third tray 83, a fourth tray 84, and a fifth tray 85. The first tray 81 is rotatably supported by the pair of side plates 75 of the feed tray 20. The second tray 82 is supported under or below the first tray 81, and the second tray 82 can be pulled out and pushed in with respect to the first tray 81 along the discharge direction 17, i.e., along the front-rear direction 8. The third tray 83 is supported under or below the second tray 82, and the third tray 83 can be pulled out and pushed in with respect to the second tray 82 along the discharge direction 17, i.e., along the front-rear direction 8. The fourth tray 84 is supported under or below the third tray 83, and the fourth tray 84 can be pulled out and pushed in with respect to the third tray 83 along the discharge direction 17, i.e., along the front-rear direction 8. The fifth tray 85 is supported rotatably over or above the fourth tray 84, and the fifth tray 85 is rotatable between an attitude in which the fifth tray 85 is superimposed on the fourth tray 84 and an attitude in which the fifth tray 85 protrudes in the discharge direction 17 from the fourth tray 84.

Therefore, in view of Washino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray, incorporated in the device of copending Application, in order to have a fourth tray slidable underneath or below a third tray to have different trays arranged inside one another, which can aid in suppressing dust from entering into the feed tray area (as stated in Washino ¶ [127]).  
This is a provisional nonstatutory double patenting rejection.

Claims 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. US PGPUB 2021/0250457 in view of Kaneko (US Pub 2018/0257895) and Obara (US Pub 2018/0022564).

Re claim 10: The claim 9 of the copending application does not disclose the features of wherein the second tray includes a first sliding shaft and a second sliding shaft that are configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the first sliding shaft and the second sliding shaft. 

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches wherein the second tray includes a first sliding shaft and a second sliding shaft that are configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the first sliding shaft and the second sliding shaft (e.g. the second tray (731) contains several shafts (731b) that slide with respect to the first tray inside of rail portions (732b), which is taught in ¶ [351].  As seen inside of the discharge tray, the first tray (2a) contains the guide rails that allows the second tray to slide among shafts, which is illustrated in figure 39 and explained in ¶ [356] and [357].).


    PNG
    media_image8.png
    247
    406
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    314
    390
    media_image9.png
    Greyscale


[0351] The tray support portion 731 is movable in the direction of an arrow C when rotating shafts 731b provided on the left and right sides enter rail portions 732b of the discharge tray 2. Furthermore, the tray support portion 731 can pivot about the rotating shafts 731b at a predetermined position. A tray support portion storing hole 732 includes abutting portions 732a, and the abutting portions 732a abut against butting surfaces 731a only when the tray support portion 731 pivots in the direction of an arrow D at a predetermined position. The tray support portion 731 drawn out is attached with a biasing member 736 that exerts a force in a direction opposite to that of the arrow C, and the other end of the tray support portion 731 is attached to a projecting portion 732c of the first discharge tray 2a. If the tray support portion 731 is made to pivot in the same rotation direction as that of the discharge tray 2 at a predetermined position, the butting surfaces 731a abut against the abutting portions 732a, are pressed by the biasing force of the biasing member 736, and are thus stably supported. When the tray support portion 731 supports the discharge tray 2, the butting surfaces 731a abut against the abutting portions 732a of the tray support portion storing hole 732, and thus the tray support portion 731 receives a reaction in a direction toward the discharge opening 92, thereby stably supporting the discharge tray 2.

[0356] FIG. 44 shows a state in which the tray support portion 731 also serves as an extension tray. The tray support portion 731 can also serve as an extension tray by sliding to a position where the tray support portion 731 protrudes from the first discharge tray 2a to the downstream side in the conveyance direction. FIG. 45 is a view showing the discharge tray 2 when viewed from the direction of the arrow B. As shown in FIG. 45, when the tray support portion 731 moves to a position where it protrudes from the first discharge tray 2a, the butting surfaces 731a of the tray support portion 731 mesh with the abutting portions 732a of the first discharge tray 2a. The first discharge tray 2a is also provided with the butting surfaces 731a at a position where the tray support portion 731 is stored and a position where the tray support portion 731 is extended to the downstream side in the conveyance direction. This can reliably determine the position of the tray support portion 731, thereby stably adjusting the angle. In addition, the discharge aligning property of the conveyance medium S of a small size such as a business card or check can be improved. Furthermore, since it is unnecessary to provide the second discharge tray 2b and the extension tray 301, it is possible to reduce the number of components. If a sheet of a large size that cannot be received only by the first discharge tray 2a is discharged, the tray support portion is used as an extension tray without adjusting the angle of the discharge tray 2.

[0357] FIG. 46 is a sectional view showing the discharge tray 2. As shown in FIG. 46, the tray support portion 731 also serves as a discharge stopper that receives the discharged conveyance medium S. The discharge stopper is a component against which the leading edge of the discharged conveyance medium S butts to be aligned. FIG. 47 is a view showing the tray support portion 731 viewed from the front side. The rotating shafts 731b of the tray support portion 731 are supported to be movable along the rail portions 732b of the first discharge tray 2a. Furthermore, the tray support portion 731 can pivot about the rotating shafts 731b, and can be maintained in an upright state by sliding resistances between the rotating shafts 731b and the rail portions 732b. The tray support portion 731 pivots in the direction of an arrow E from the state in which the tray support portion 731 stands upright as a discharge stopper, and slides in the direction of an arrow C, thereby moving to a position where the tray support portion 731 protrudes from the first discharge tray 2a. Furthermore, when the tray support portion 731 pivots in the direction of an arrow F at the position where the tray support portion 731 protrudes from the first discharge tray 2a, the abutting portions 732a abut against the butting surfaces 731a, thereby making it possible to stably support the discharge tray 2 even if the tray support portion 731 abuts against the protruding portion 730. In this way, if it is desirable to align the discharged conveyance medium S at the trailing edge, the tray support portion 731 can be used as a tray support portion, and if it is desirable to align the discharged conveyance medium S at the leading edge, the tray support portion 731 can be used as a discharge stopper. Since one component can serve as two functions without impairing the function, it is possible to further improve the discharge aligning property.


Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray includes a first sliding shaft and a second sliding shaft that are configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the first sliding shaft and the second sliding shaft, incorporated in the device of copending application, in order to utilize a guide to allow for tray movement in a certain arrangement, which improves the convenience of using the device by accommodating various medium sizes for discharge (as stated in Kaneko ¶ [356]).

However, the combination above fails to specifically teach the features of the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle.
However, this is well known in the art as evidenced by Obara.  Similar to the primary reference, Obara discloses an extension to a tray where paper can rest (same field of endeavor or reasonably pertinent to the problem).    	Obara teaches the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses guide portions that are able to align shafts of the extension tray in a first position with a first angle and second position of the extension tray at an angle that is less than the first position, which is taught in ¶ [38], [76], [78] and [79].).

[0038] The sheet stacking device 70 provided in an upper portion of the apparatus body 100A includes the tray (main tray) 50 for stacking the sheets S and an expansion tray 60. The expansion tray 60 is provided to the tray 50 and is pulled from the tray 50 to expand a sheet staking area of the tray 50.

[0076] The groove portion 52a includes a first groove 52a1 and a second groove 52a2. The first groove 52a1 supports the large-diameter cylindrical portion 621 and the small-diameter cylindrical portion 622 in such a manner that the large-diameter cylindrical portion 621 and the small-diameter cylindrical portion 622 can be moved in the section I1 from the retraction position to a position before the extension position. The second groove 52a2 supports the large-diameter cylindrical portion 621 in such a manner that the large-diameter cylindrical portion 621 can be pivoted in the extension position. The second groove 52a2 serves as a pivot center of the expansion tray 60. The groove portion 52a further includes a third groove 52a3 into which the small-diameter cylindrical portion 622 is to be moved in a position between the section I1 and the extension position.

[0078] In the extension position, the large-diameter cylindrical portion 621 fits in the second groove 52a2. Further, in the extension position, the small-diameter cylindrical portion 622 is located directly above an inlet 52a31 of the third groove 52a3.

[0079] Then, when the expansion tray 60 is pivoted in the direction O opposite to the vertical direction V on the large-diameter cylindrical portion 621 fitting in the second groove 52a2 in the extension position, the small-diameter cylindrical portion 622 is moved into the third groove 52a3. Then, as the expansion tray 60 is further pivoted in the direction O, the small-diameter cylindrical portion 622 comes into contact with a bottom portion 52a32 of the third groove 52a3 to stop the pivoting of the expansion tray 60 in the direction O. Thus, the expansion tray 60 can be pivoted on the large-diameter cylindrical portion 621 in the direction O opposite to the vertical direction V within a predetermined range (predetermined angle). The predetermined angle of pivoting of the expansion tray 60 is desirably 20 degrees to 90 degrees with respect to the expansion position in the direction O opposite to the vertical direction V.


    PNG
    media_image10.png
    611
    396
    media_image10.png
    Greyscale



Therefore, in view of Obara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, incorporated in the device of the copending application, as modified by Kaneko, in order to contain several positions that can support a stable orientation of the extension tray, which allows for stable stacking of long sheets (as stated in Obara ¶ [55]).  
This is a provisional nonstatutory double patenting rejection.


Re claim 11: The copending application claim 9 does not disclose the features of wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft.

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches the medium discharging apparatus according to claim 1, wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft (e.g. the second tray (731) contains several shafts (731b) that slide with respect to the first tray inside of rail portions (732b), which is taught in ¶ [351].  As seen inside of the discharge tray, the first tray (2a) contains the guide rails that allows the second tray to slide among shafts, which is illustrated in figure 39 and explained in ¶ [356] and [357].).

Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft, incorporated in the device of copending application, in order to utilize a guide to allow for tray movement in a certain arrangement, which improves the convenience of using the device by accommodating various medium sizes for discharge (as stated in Kaneko ¶ [356]).
 
However, the combination above fails to specifically teach the features of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, and 
the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture.  

However, this is well known in the art as evidenced by Obara.  Similar to the primary reference, Obara discloses an extension to a tray where paper can rest (same field of endeavor or reasonably pertinent to the problem).    	Obara teaches the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses guide portions that are able to align shafts of the extension tray in a first position with a first angle and second position of the extension tray at an angle that is less than the first position, which is taught in ¶ [38], [76], [78] and [79] above.), and
the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture (e.g. the discharge tray contains stoppers, or grooves that serve as stoppers, that hold the sliding shaft of the second tray (731) at a first angle and a second angle that is less than a first angle, which is taught in ¶ [76], [78] and [79] above and illustrated in figure 5B and 5C.).
Therefore, in view of Obara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, and the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture, incorporated in the device of copending application claim 9, as modified by Kaneko, in order to contain several positions that can support a stable orientation of the extension tray, which allows for stable stacking of long sheets (as stated in Obara ¶ [55]).  
This is a provisional non-statutory double patenting rejection.
    
Claim 12 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of copending Application No. US PGPUB 2021/0250457 in view of Kaneko (US Pub 2018/0257895) and Niimura (US Pub 2014/0167349).


Re claim 12: The copending application claim 9 does not disclose the features of the image reading apparatus according to claim 1, wherein the operation panel includes a touch panel.  

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches wherein the operation panel includes a touch panel (e.g. the display on the MFP is considered a touch panel, which is taught in ¶ [166].).

Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the operation panel includes a touch panel, incorporated in the device of copending application, in order to adjust the angle of the discharge tray, which reduce the overall size of the device (as stated in Kaneko ¶ [11] and [12]).
  
This is a provisional non-statutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of copending Application No. 17/243951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both have a support member that is used to rotate about the casing and is able to change the angle of the lower unit based on the support member.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of copending Application associated with US PGPUB 2021/0250457 in view of Kaneko (US Pub 2018/0257895).

Re claim 14: The claim 9 of the copending application does not disclose the features of the image reading apparatus according to claim 13, further comprising: a discharging port that is provided on the front surface side of the casing, the medium being discharged from the discharge port by the discharge roller, the discharging port being configured to change to a downward posture.

However, this is well known in the art as evidenced by Kaneko.  Similar to the primary reference, Kaneko discloses discharging sheets on a discharge tray that can cover the casing of the printer (same field of endeavor or reasonably pertinent to the problem).

Kaneko teaches further comprising: a discharging port that is provided on the front surface side of the casing (e.g. the invention shows in figure 5a and figure 8 that the discharge area is in the front of the scanning device, which is taught in ¶ [161] and [197].  ), 

[0161] FIG. 5a is a plan view showing a state in which the discharge tray 2 of the image reading apparatus A is opened according to this embodiment.

[0197] When the image reading apparatus A is not in use, the discharge tray 2 is closed, as shown in FIG. 7. At the time of sheet conveyance, the image reading apparatus A is used in the state in which the discharge tray 2 is opened, as shown in FIG. 8.

the medium being discharged from the discharge port by the discharge roller, the discharging port being configured to change to a downward posture (e.g. figure 1 shows a driving roller (31) that discharges a sheet to the discharge tray, which is taught in ¶ [128].  Figure 1 shows the sheet discharged downward.  In figure 8, when the front part of the scanner is opened, the rollers can face downward.).

[0128] A third conveyance unit 30 on the downstream side of the second conveyance unit 20 in the conveyance direction includes a driving roller 31 and a driven roller 32 driven by the driving roller 31, and conveys the conveyance medium S conveyed from the second conveyance unit 20 to the discharge tray 2. That is, the third conveyance unit 30 functions as a discharge mechanism.


Therefore, in view of Kaneko, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: a discharging port that is provided on the front surface side of the casing, the medium being discharged from the discharge port by the discharge roller, the discharging port being configured to change to a downward posture, incorporated in the device of copending application, in order to utilize a guide to allow for tray movement in a certain arrangement, which improves the convenience of using the device by accommodating various medium sizes for discharge (as stated in Kaneko ¶ [356]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase at the end of the claim that states “at a casing surface provided the operation panel” is considered indefinite.  It appears that this is not a complete sentence and a word or phrase is missing.  Please provide clarity on this aspect of the claim.  Claims 4-7 and 9-14 are rejected based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka discloses a first tray that is connected to a second output tray.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672